DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending and under consideration.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on February 22, 2019; April 16, 2019; April 21, 2020 and May 1, 2020are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
Applicant did not define the term “specific binding substance to the DNA binding protein”, therefore any compound is considered to anticipate this term.
Applicant described the term “a bonded body of a DNA fragment having a base sequence..” as follows:
“[0057] In the bonded body of the present embodiment, "the bonded body between the DNA fragment and the specific binding substance to a DNA-binding protein" means a bonded body in which the DNA fragment is bound to a primary antibody", for example. That is, the bonded body means a bonded body in which the DNA fragment is directly bound to the specific binding substance to a DNA-binding protein. [0058] In addition, in the bonded body of the present embodiment, "the bonded body between the DNA-binding protein and a specific binding substance to the specific binding substance to the DNA fragment" means a bonded body in which the DNA fragment is bound to a secondary antibody, for example…”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jelinek et al. (WO 2014/190214 A1; published November 2014; cited in the IDS).
Regarding claim 1, Jelinek et al. teach a method for integrating a DNA fragment of a desired base sequence into a site located adjacent to a binding region of a DNA-binding protein bound to a DNA molecule, the method comprising: 
bringing the DNA fragment having a base sequence including a transposase-binding sequence and the desired base sequence close to the binding region using a specific binding substance to the DNA-binding protein (Fig. 1; [0012]; [0068]-[0069]; [0080]-[0081]; [0102]); 
binding a transposase to the transposase-binding sequence (Fig. 1; [0016]; [0073]; [0076]; [0080]-[0081]) and 
activating the transposase such that the DNA fragment of the desired base sequence is integrated into the site located adjacent to the binding region (Fig. 1; [0076]; [0080]).
Regarding claim 2, Jelinek et al. teach amplification of a gene sequence and analyzing the sequence (Fig. 1; Fig. 15; [0153]).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jelinek et al. (WO 2014/190214 A1; published November 2014; cited in the IDS) and Sos et al. (Genome Biol., vol. 17:20, pp. 1-15, February 2016).
A) Regarding claims 3 and 6, Jelinek et al. teach amplification of tagmented fragments by PCR, but do not teach using an RNA polymerase.
Regarding claims 4 and 7, Jelinek et al. teach the oligonucleotide containing barode sequences ([0068]; [0073]).
B) Regarding claims 3 and 6, Sos et al. teach characterization of chromatin accessible sequences by inserting tagging sequences into chromatin using transposase, where the tagging sequences comprise a T7 polymerase promoter and the tagged fragments are amplified using in vitro transcription, followed by sequencing (Fig. 1; page 2, second paragraph; page 11, last two paragraphs; page 12, first and second paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the in vitro transcription with T7 RNA polymerase as suggested by Sos et al. to amplify chromatin fragments in the method of Jelinek et al. The motivation to do so is provided by Sos et al. (page 2, second paragraph):
“…We therefore developed the THS-seq method, which uses a customized Tn5 transposome system to attach a T7 promoter [22–25] to the end of every DNA molecule after in vitro transposition. The end sequences of the insertion sites were then linearly amplified with in vitro transcription by roughly 1,000- fold, regardless of the distance between two adjacent Tn5 insertion sites, and the resulting RNA molecules were then converted into sequencing libraries efficiently through seven enzymatic reactions (single-stranded cDNA synthesis, RNase H digestion, double-stranded cDNA synthesis, transposition, protease digestion, end fill-in, and PCR amplification) (Fig. 1). To this end we designed a custom transposon that, in addition to the mosaic end sequences for transposase binding, includes a T7 promoter sequence for in vitro transcription, and an adaptor sequence compatible with constructing Illumina sequencing libraries (Additional file 1: Figure S1). Additionally, to address the efficiency loss from incorrect adaptor orientations that is seen with PCR-based methods, the transposome complex dimer that consists of two Tn5 molecules and two transposons, where one Tn5 molecule is bound to one transposon, was designed and generated so that every single insertion yields usable ends regardless of the orientation of the transposon after insertion. Successful insertion of our customized transposon was confirmed by electrophoresis (Additional file 1: Figure S2). Next, all proteins were removed by treatment with guanidine hydrochloride, followed by end fill-in and linear in vitro transcription amplification by T7 RNA polymerase, which in theory has a lower bias compared with exponential PCR amplification. The resulting RNA molecules (Additional file 1: Figure S3a-d) were converted to double-stranded cDNA, followed by a second round of transposition to tag 3’-ends of double-stranded cDNA.”
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        December 1, 2021